Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The claims are replete with terminology and subject matter not having any support in the specification.  For example, in claim 2, the phrase “is effective by force closure….), in claim 4, “slidable in the open state and thus…to the foot; in claim 6, “buckle (4)…made of the same material and can be recycled”; in claim 8, “cushioning by means of a 3D structure”; in claim 9, “the eyes subjected to tensile stress”; in claim 10, “ a foamed structure”; in claim 11, “formed from the same polymer and thus also can be recycled”; in claim 12, “joined together by gluing, wherein the adhesive is biodegradable”; in claim 13, “consists of biodegradable polymer”; in claim 14, “is additionally formed…resistance”; in claim 15, “biodegradable raw material”.   This is not to be construed as a complete list.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claims 1,8 and twice in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6,12-13 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 6, applicant claims the buckles (3,4) made out of the same material and can be recycled in a varietally pure manner.  However, applicant fails to disclose what material and therefore fails to provide sufficient details so that one of ordinary skill in the art to reasonably conclude the Inventor had possession of the claimed invention.
In claim 12, applicant claims the adhesive is biodegradable.  However, applicant fails to disclose what material and therefore fails to provide sufficient details so that one of ordinary skill in the art to reasonably conclude the Inventor had possession of the claimed invention.
	In claim 15, applicant claims the strap (2) made out of a biodegradable raw material.  However, applicant fails to disclose what material and therefore fails to provide sufficient details so that one of ordinary skill in the art to reasonably conclude the Inventor had possession of the claimed invention.
Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claims 1,2 and 6, the phrase “and/or” is unclear and indefinite.  Is applicant claiming both buckles  or is applicant only claiming one of the buckles?  
In claim 1, in lines 3-4, applicant claims “one clamping buckle (4) and/or at least one anchor buckle (3)”,  these buckles are possibly being recited in the alternative (i.e. and/or) but throughout the rest of the claims the two buckles are both being further defined but is indefinite since only one is being claimed.  Therefore, the scope of the claims throughout is not clear.
In claim 2, it is not understood what applicant means by “is effective by force closure”.
In claim 4, “the open state” lacks proper antecedent basis and it is not clear what open state applicant is referring to.
In claim 6, the phrase “be recycled in a varietally pure manner” is not understood.  It is not clear what structure this would entail.  The specification doesn’t shed any light on the matter to better understand what is recycled in a varietally pure manner.  The definition of the term “varietally” is not known.  Claim 15 is similarly indefinite.
In claim 8, ‘the cushioning property is realized by constructional cushioning by means of a 3D structure” is not understood.

In claim 10, “the cushioning property” lack proper antecedent basis and therefore is indefinite.  
In claim 11, the phrase “recycled in the composite state” is not understood.  Plus, the composite state lacks proper antecedent basis.
In claim 15, it is not clear what material is “biodegradable raw material”.
In claims 16, there are a double recitation of several features (i.e. a sole, a strap, clamping buckle, anchor buckle, means) already recited in claim 1 and therefore is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,15 and 16, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0230286 (Paugh).
Regarding claims 1-7, 15 and 16, Paugh discloses a kit for a sandal comprising a sandal (see figures 1A-2B) having releasable strap fastening, comprising a sole (1,2), at least one strap (12) and at least one clamping buckle (buckle - see paragraph 0013 and claim 5) and/or at least one anchor buckle (buckle), characterized in that the sandal is modularly constructed and can be easily assembled and disassembled (see paragraph 0013 wherein it teaches the sole and upper decoupled with various upper), wherein the sole (1,2) and the at least one strap (12) are connected to each other by guiding the at least one strap (12) through eyes (3) provided in the sole (1,2), and that the two ends of the at least one strap (12), which form two strap ends, are either fastened to the strap (12) by means of at least one of the clamping buckles (buckle) so as to form a loop or are anchored to one of the eyes (3) by means of at least one of the anchor buckles (buckle).
Regarding claim 2, Paugh teaches the sandal, wherein the at least one clamping buckle (buckle) and/or the at least one anchor buckle (buckle) is effective by force closure and can be opened manually after closing (buckles clamp closed and open as claimed).
Regarding claim 3, Paugh teaches the sandal, wherein the at least one clamping buckle (buckle) is configured to fix a turned-over end of the strap (12) back to the strap (12) so as to form a loop around one of the eyes (3) and thereby fix the strap (12) to the sole (1,2).  See figure 1A which shows the straps turned over on itself at the strap ends.

Regarding claim 5, Paugh teaches the sandal, wherein the at least one anchor buckle (buckle) is configured to be fastened to at least one strap end of the strap (12) to thus prevent the strap (12) from slipping through the eye (3) and thereby fix the strap (12) to the sole (1,2).  See figure 1A.
	Regarding claim 6, Paugh teaches the sandal, wherein the at least one clamping buckle (buckle) and/or the at least one anchor buckle (buckle) are made of the same material and can be recycled in a varietally pure manner.  The buckle as taught by Paugh is inherently capable of being recycled as claimed.
Regarding claim 7, Paugh teaches the sandal, wherein the eyes (3) integrated in the sole (1,2) are designed as an aperture, slit or formed loop.  See figure 1A.
	Regarding claim 15, Paugh teaches the sandal, wherein the strap (12) is biodegradable raw material and is inherently capable of being compostable.  At least see the abstract, paragraph 0013 and claim 1 of Paugh.
Claim(s) 1-7 and 16, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0237950 (Caldwell).
Regarding claims 1-7 and 16, Caldwell discloses a kit for a sandal comprising a sandal (Adjustable footwear system – 100;200;300;400) having releasable strap fastening, comprising a sole (e.g. 102,108,122,124; 202,206,208,248,250; etc.), at least one strap (e.g. 110;210;310;410) and at least one clamping buckle (buckle – at least 
Regarding claim 2, Caldwell teaches the sandal, wherein the at least one clamping buckle (buckle) and/or the at least one anchor buckle (buckle) is effective by force closure and can be opened manually after closing (buckles clamp closed and open as claimed).
Regarding claim 3, Caldwell teaches the sandal, wherein the at least one clamping buckle (buckle) is configured to fix a turned-over end of the strap back to the strap  so as to form a loop around one of the eyes and thereby fix the strap to the sole.  At least see figure 1,20,22,24,30-47.
Regarding claim 4, Caldwell teaches the sandal, wherein the at least one clamping buckle (buckle) is configured to be slidable in the open state and thus allows 
Regarding claim 5, Caldwell teaches the sandal, wherein the at least one anchor buckle (buckle) is configured to be fastened to at least one strap end of the strap to thus prevent the strap from slipping through the eye  and thereby fix the strap to the sole.  At least see figures 1,20,22,24,30-47.
	Regarding claim 6, Caldwell teaches the sandal, wherein the at least one clamping buckle (buckle) and/or the at least one anchor buckle (buckle) are made of the same material and can be recycled in a varietally pure manner.  The buckle as taught by Caldwell is inherently capable of being recycled as claimed.
Regarding claim 7, Caldwell teaches the sandal, wherein the eyes integrated in the sole are designed as an aperture, slit or formed loop.  At least see figures 1,20,22,24,30-47.
Claim(s) 1-7 and 16, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0168682 (Le).
Regarding claims 1-7 and 16, Le discloses a kit for a sandal comprising a sandal (10) having releasable strap fastening, comprising a sole (e.g. 22,24) at least one strap (e.g. 12) and at least one clamping buckle (buckle – at least see last sentence of paragraph 0018); and/or at least one anchor buckle (the clamping buckle and the anchor buckle have the structure inasmuch as the buckle will both clamp and anchor the strap in position), characterized in that the sandal is modularly constructed and can be easily assembled and disassembled (at least see the abstract, last sentence of paragraph 0018, and paragraph 0027, lines 1-7), wherein the sole  and the at least one 
Regarding claim 2, Le teaches the sandal, wherein the at least one clamping buckle (buckle) and/or the at least one anchor buckle (buckle) is effective by force closure and can be opened manually after closing (buckles clamp closed and open as claimed).
Regarding claim 3, Le teaches the sandal, wherein the at least one clamping buckle (buckle) is configured to fix a turned-over end of the strap back to the strap  so as to form a loop around one of the eyes and thereby fix the strap to the sole.  At least see figure 1A-3.
Regarding claim 4, Le teaches the sandal, wherein the at least one clamping buckle (buckle) is configured to be slidable in the open state and thus allows the shortening and lengthening of the used strap length in order to allow a flexible adaptation to the foot.  At least see figure 1A-3.
Regarding claim 5, Le teaches the sandal, wherein the at least one anchor buckle (buckle) is configured to be fastened to at least one strap end of the strap to thus prevent the strap from slipping through the eye  and thereby fix the strap (12) to the sole.  At least see figure 1A-3.

Regarding claim 7, Le teaches the sandal, wherein the eyes integrated in the sole are designed as an aperture, slit or formed loop.  At least see figure 1A-3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Paugh ‘286.
Paugh teaches a sandal as claimed (see the rejection above) except for the sole being of only one component and the cushioning property.
The examiner takes official notice that it is old and conventional in the art to form a sole of only one component which has cushioning properties.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the sole of the sandal taught by .
Claim 9-11 and 14, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over either [Caldwell ‘950 or Le ‘682] in view of US 3978596 (Brown).
Caldwell and Le both teaches a sandal as claimed (see the rejection above) including the sole having two components as shown in the figures; but fails to claim the top component begin softer cushioning forming a footbed for the sole of the foot and the bottom component being a harder component.  Brown teaches a sandal having a sole (Platform P; 10,12) wherein the sole includes a top component (10) being a softer foam cushioning material and a bottom component (12) being a harder wear-resistant foam material; see col. 2, lines 1-18.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the soles of the sandals taught by either Caldwell or Le with the sole includes a top component being a softer foam cushioning material and a bottom component being a harder wear-resistant foam material, as taught by Brown, to provide better cushioning characteristics to the wearer.
Claims 12, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 9 above, and further in view of US 2020/0229534 (Moretti).
Moretti teaches shoe components attached by adhesive which are biodegradable; see paragraph 0049,0074 and 0103..  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to join the shoe sole components of the sandal as taught by the combination .
Claims 13, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 12 above, and further in view of US 2005/0183219 (Saladino).
Saladino teaches a sandal wherein the sole components consist of biodegradable polymer; see paragraphs 0022,0023,0024.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct at least one of the sole components out of a biodegradable polymer, as taught by Saladino, to be more environment friendly when the shoe is discarded.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
20.	Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556